DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Krishnamoorthy et al. (U.S. Patent Application Number: 2017/0280473).
Consider claim 17; Krishnamoorthy discloses a method comprising: 
at a base station having at least one associated user equipment (UE) operating in a radio resource control (RRC) idle state (par. 61, lines 11-14; par. 63, lines 7-9): 
transmitting information corresponding to an emergency message pattern that the base station is to utilize for the transmission of an emergency message [e.g. UE specific paging occasion at a specific subframe in a specific radio frame (par. 63, lines 3-12)]; 
receiving a request to transmit the emergency message [e.g. from the MME that triggers the emergency message (par. 63, lines 3-7)]; and 
transmitting the emergency message a plurality of times (par. 68, lines 1-3) based on the emergency message pattern [e.g. UE specific paging occasion at a specific subframe in a specific radio frame (par. 63, lines 3-12)].
Consider claim 18; Krishnamoorthy discloses the information corresponding to an emergency message pattern [e.g. UE specific paging occasion at a specific subframe in a specific radio frame (par. 63, lines 3-12)] is transmitted in a system information block (SIB) (par. 71, lines 12-15).
Consider claim 19; Krishnamoorthy discloses the request to transmit the emergency message is received from a mobile management entity (MME) (par. 63, lines 6-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al. (U.S. Patent Application Number: 2017/0280473) in view Suzuki et al. (U.S. Patent Application Number: 2013/0114484).
Consider claim 1; Krishnamoorthy discloses a method, comprising: 
at a user equipment (UE) associated with a cellular network (par. 63, lines 3-7), the UE and the cellular network configured with a Discontinuous Reception (DRX) functionality (par. 62, line 1 – par. 63, line 7): 
receiving an indication of at least one parameter the cellular network is to utilize for the transmission of an emergency message (par. 63, lines 1-5); 
generating a monitoring schedule based on the indication of the at least one parameter (par. 63, lines 7-13), wherein the monitoring schedule does not include at least one of the plurality of onDurations (par. 63, lines 7-13); and 
activating a mode of operation (e.g. receiving) where the UE monitors for the emergency message based on the monitoring schedule (par. 63, lines 3-12).
Krishnamoorthy discloses the claimed invention except: the DRX functionality including a cycle with a plurality of onDurations.
In an analogous art Suzuki discloses that it is known in the field of art that the DRX functionality includes a cycle with a plurality of onDurations (par. 31, lines 5-8; par. 34, lines 1-8).
It is an object of Krishnamoorthy’s invention to provide a method for wireless communication by a user equipment. It is an object of Suzuki’s invention to provide a method of operating a UE in a wireless communications network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Krishnamoorthy by including a DRX functionality that includes a plurality of onDurations, as taught by Suzuki, for the purpose of efficiently providing services in a telecommunications network.
Consider claim 2, as applied in claim 1; Krishnamoorthy discloses monitoring for the emergency message includes determining whether an emergency message indication is received by the UE via a physical downlink control channel (PDCCH) (par. 63, lines 3-12).
Consider claim 3, as applied in claim 2; Krishnamoorthy discloses when the emergency message indication is received (par. 37, lines 12-14; par. 63, lines 3-5), monitoring a physical downlink shared channel (PDSCH) for the emergency message based on the emergency message indication (par. 37, lines 14-17; par. 63, lines 7-12).
Consider claim 4, as applied in claim 1; Krishnamoorthy discloses the at least one parameter includes a number of paging repetitions (e.g. one) or a number of DRX cycles between each paging repetition (par. 68).
Consider claim 5, as applied in claim 1; Krishnamoorthy discloses the indication of the at least one parameter is included in a system information block (SIB) (par. 71, lines 12-15).
Consider claim 6, as applied in claim 1; Krishnamoorthy discloses the indication of the at least one parameter is included in downlink control information (DCI) of a paging message (par. 37, lines 12-14; par. 63, lines 3-12).
Consider claim 8, as applied in claim 1; Suzuki discloses the emergency message is one a Commercial Mobile Alert System (CMAS) message, a Wireless Emergency Alert (WEA), an Earthquake and Tsunami Warning System (ETWS) message or a Public Warning System (PWS) message (par. 32, lines 6-9).
Consider claim 9; Krishnamoorthy discloses a user equipment (UE), comprising: 
a transceiver (par. 50) configured to establish a connection with a cellular network (par. 63, lines 3-7), the UE and the cellular network configured with a Discontinuous Reception (DRX) functionality (par. 62, line 1 – par. 63, line 7); and 
a processor (par. 50) configured to perform operations comprising: 
receive an indication of at least one parameter the cellular network is to utilize for the transmission of an emergency message (par. 63, lines 1-5); 
generate a monitoring schedule based on the indication of the at least one parameter (par. 63, lines 7-13), wherein the monitoring schedule does not include at least one of the plurality of onDurations (par. 63, lines 7-13); and 33WO 2020/164045PCT/CN2019/075059 
activate a mode of operation (e.g. receiving) where the UE monitors for the emergency message based on the monitoring schedule (par. 63, lines 3-12).
Krishnamoorthy discloses the claimed invention except: the DRX functionality including a cycle with a plurality of onDurations.
In an analogous art Suzuki discloses that it is known in the field of art that the DRX functionality includes a cycle with a plurality of onDurations (par. 31, lines 5-8; par. 34, lines 1-8).
It is an object of Krishnamoorthy’s invention to provide a method for wireless communication by a user equipment. It is an object of Suzuki’s invention to provide a method of operating a UE in a wireless communications network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Krishnamoorthy by including a DRX functionality that includes a plurality of onDurations, as taught by Suzuki, for the purpose of efficiently providing services in a telecommunications network.
Consider claim 10, as applied in claim 9; Krishnamoorthy discloses monitoring for the emergency message includes determining whether an emergency message indication is received by the UE via a physical downlink control channel (PDCCH) (par. 63, lines 3-12).
Consider claim 11, as applied in claim 9; Krishnamoorthy discloses the at least one parameter includes a number of paging repetitions (e.g. one) or a number of DRX cycles between each paging repetition (par. 68).
Consider claim 12, as applied in claim 9; Krishnamoorthy discloses the at least one parameter is related to an emergency message transmission pattern that is to be implemented by the cellular network [e.g. UE specific paging occasion at a specific subframe in a specific radio frame (par. 63, lines 3-12)].
Consider claim 13, as applied in claim 9; Krishnamoorthy discloses the indication of the at least one parameter is included in one of a system information block (SIB) or a downlink control information (DCI) of a paging message (par. 37, lines 12-14; par. 63, lines 3-12).
Consider claim 15, as applied in claim 9; Krishnamoorthy discloses the UE activates the mode of operation based on at least one of a battery power of the UE satisfying a predetermined threshold or a channel condition parameter satisfying a predetermined threshold (par. 62, line 1 – par. 63, line 3; par. 75, lines 1-12).
Consider claim 16, as applied in claim 9; Suzuki discloses the emergency message is one a Commercial Mobile Alert System (CMAS) message, a Wireless Emergency Alert (WEA), an Earthquake and Tsunami Warning System (ETWS) message or a Public Warning System (PWS) message (par. 32, lines 6-9).

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al. (U.S. Patent Application Number: 2017/0280473) in view Suzuki et al. (U.S. Patent Application Number: 2013/0114484) in view Challa et al. (U.S. Patent Application Number: 2017/0230932).
Consider claim 7, as applied in claim 1; Krishnamoorthy and Suzuki disclose the claimed invention except: receiving a system information block (SIB) modification, wherein the SIB modification indicates that the at least one parameter has been modified by the network.
In an analogous art Challa discloses receiving a system information block (SIB) modification (par. 59, lines 1-5), wherein the SIB modification indicates that the at least one parameter has been modified by the network (par. 59, lines 1-5).
It is an object of Krishnamoorthy’s invention to provide a method for wireless communication by a user equipment. It is an object of Suzuki’s invention to provide a method of operating a UE in a wireless communications network. It is an object of Challa’s invention to provide a method of managing communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Krishnamoorthy and Suzuki by including a SIB modification, as taught by Challa, for the purpose of effectively managing a data communication system.
Consider claim 14, as applied in claim 9; Krishnamoorthy and Suzuki disclose the claimed invention except: receiving a system information block (SIB) modification, wherein the SIB modification indicates that the at least one parameter has been modified by the network.
In an analogous art Challa discloses receiving a system information block (SIB) modification (par. 59, lines 1-5), wherein the SIB modification indicates that the at least one parameter has been modified by the network (par. 59, lines 1-5).
It is an object of Krishnamoorthy’s invention to provide a method for wireless communication by a user equipment. It is an object of Suzuki’s invention to provide a method of operating a UE in a wireless communications network. It is an object of Challa’s invention to provide a method of managing communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Krishnamoorthy and Suzuki by including a SIB modification, as taught by Challa, for the purpose of effectively managing a data communication system.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al. (U.S. Patent Application Number: 2017/0280473) in view Challa et al. (U.S. Patent Application Number: 2017/0230932).
Consider claim 20, as applied in claim 17; Krishnamoorthy discloses the claimed invention except: modifying the emergency message pattern; transmitting a system information block (SIB) modification to the UE; transmitting information corresponding to the modified emergency message pattern; and35WO 2020/164045PCT/CN2019/075059 transmitting the emergency message a plurality of times based on the modified emergency message pattern.
In an analogous art Challa discloses modifying the emergency message pattern [e.g. via the SIB modification (par. 59)]; transmitting a system information block (SIB) modification to the UE (par. 59, lines 1-5); transmitting information corresponding to the modified emergency message pattern (par. 60, lines 1-3); and35WO 2020/164045PCT/CN2019/075059 transmitting the emergency message a plurality of times based on the modified emergency message pattern (par. 60, lines 3-7).
It is an object of Krishnamoorthy’s invention to provide a method for wireless communication by a user equipment. It is an object of Challa’s invention to provide a method of managing communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Krishnamoorthy by including a SIB modification, as taught by Challa, for the purpose of effectively managing a data communication system.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646